DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 31-32 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 limitations "means for generating", “means for applying”, and “means for transmitting” and Claim 32 limitation "means for receiving", “means for authenticating”, “means for decrypting”, and “means for refraining” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because Claims 33 and 34 are drawn to “A computer-readable medium storing computer-executable code” which could include a digital signal. The specification fails to definitively describe what the computer readable medium includes or does not include. See paragraph 101. In general a computer-readable medium storing computer-executable code covers both transitory and non-transitory medium. According to the broadest reasonable interpretation in light of the specification, the computer-readable medium storing computer-executable code can be transitory. Signals per se do not fit within recognized categories of statutory subject matter. Examiner suggests adding the limitation "non-transitory" before “a computer-readable medium storing computer-executable code” in Claims 33 and 34 to overcome the rejection under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 6, 9-10, 13-14, 17-19, 22, 25-26 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over SHEN J., et al., "A Proposed Architecture for Building NFC Tag Services", 2013 Sixth International Symposium on Computational Intelligence and Design, IEEE, Vol. 2, 28 October 2013, pages 48-52 hereinafter referred to as Shen in view of Hameed S., et al., "Integrity Protection of NDEF Message with Flexible and Enhanced NFC Signature Records", 2015 IEEE TRUSTCOM/BIGDATASE/ISPA, IEEE, vol. 1, 20 August 2015 (2015-08-20), pp. 368-375 hereinafter referred to as Hameed.
Regarding Claims 1, 17, 31, and 33, Shen discloses A method of a wireless communication by a first device, the method comprising: generating a set of Near Field Communication (NFC) Forum Data Exchange Format (NDEF) records, [Section III A, Obtain NDEF records from Data Encryption component] 
each NDEF record of the set of NDEF records including an NDEF record header and an NDEF record payload; [Section III B, compress payload data of each NDEF record - since each record implicitly has data and payload, which means that the other part of the data which is not in the payload should be in the header] 
applying an authentication-encryption function to each NDEF record of the set of NDEF records, the NDEF record payload of each NDEF record, and a value associated with each NDEF record to obtain a set of authentication-encrypted NDEF record payloads respectively corresponding to the set of NDEF records, [Figure 4, shows the Encryption and Signature Generation] [Section III C, Step 3: Encrypt payload data of each NDEF record with a key selected by the user. Step 4: Deliver all the NDEF records to Signature Generation component] 
wherein each authentication-encrypted NDEF record payload includes an encrypted NDEF record payload and an authentication tag associated with a corresponding NDEF record; [Section III A, Step 5: Encapsulate the signature data and related certificates to a signature RTD. Step 6: Integrate all the NDEF records to generate an NDEF message – the “encapsulated signature” corresponds to the “authentication tag”] 
and transmitting a protected NDEF message including the set of authentication-encrypted NDEF records to a second device, wherein each authentication-encrypted NDEF record includes the NDEF record header of the corresponding NDEF record and the authentication-encrypted NDEF record payload. [Figure 4, shows encryption and authentication of payload data] [Section I, NFC…communication between devices…To protect the data in the NFC tag, a certain security mechanism should be implemented for these applications, which contains NFC signature and data encryption – Since the payload data (Section III B) are encrypted and authenticated, the headers are sent as they normally would, without being encrypted]
Shen does not explicitly teach based on the NDEF record header of each NDEF record.
Hameed teaches based on the NDEF record header of each NDEF record [Figure 1, shows the NDEF message containing multiple parts including the Header and Payload] [Section V, NDEF message authentication and integrity assurance is necessary to provide trust in the NFC ecosystem where users connect over-the-air to unknown readers, tags and peers… HMACs have low space requirement and can effectively provide NDEF message authentication by utilizing low end and less expensive tags – the digital signature (HMAC signature) can be based on the whole NDEF message which includes both the header and the payload] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Hameed with the disclosure of Shen. The motivation or suggestion would have been for message integrity protection. (Abstract and throughout)
Regarding Claims 2, 10, 18, and 26, Shen discloses wherein for each authentication-encrypted NDEF record payload, the authentication tag is appended to the encrypted NDEF record payload. [Section III A, Step 5: Encapsulate the signature data and related certificates to a signature RTD. Step 6: Integrate all the NDEF records to generate an NDEF message – the “encapsulated signature” corresponds to the “authentication tag”]
Regarding Claims 3 and 19, Shen discloses further comprising: extracting each NDEF record of the set of NDEF records from an unprotected NDEF message before the applying the authentication-encryption function to each NDEF record of the set of NDEF records; [Section III B, Step 1: Obtain NDEF records from the data provider that probably is an NFC application – this is prior to any “authentication-encryption function is applied] 
and assembling the set of authentication-encrypted NDEF records in the protected NDEF message after the applying the authentication-encryption function to each NDEF record of the set of NDEF records. [Section III B, Step 3: compress payload data of each NDEF record. Step 4: Deliver all the NDEF records to Data Encryption component]
Regarding Claims 6 and 22, Shen discloses wherein the applying an authentication-encryption function to each NDEF record of the set of NDEF records comprises: providing, to the authentication-encryption function as inputs, the NDEF record header of the NDEF record of the set of NDEF records, the NDEF record payload of the NDEF record, and the value associated with the NDEF record; [Section III B, compress payload data of each NDEF record - since each record implicitly has data and payload, which means that the other part of the data which is not in the payload should be in the header] [Figure 4, shows the Encryption and Signature Generation] [Section III C, Step 3: Encrypt payload data of each NDEF record with a key selected by the user. Step 4: Deliver all the NDEF records to Signature Generation component] 
obtaining, from the authentication-encryption function, the encrypted NDEF record payload and the authentication tag of the authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records, [Section III A, Step 5: Encapsulate the signature data and related certificates to a signature RTD. Step 6: Integrate all the NDEF records to generate an NDEF message – the “encapsulated signature” corresponds to the “authentication tag”]
the encrypted NDEF record payload being obtained based on the NDEF record payload and the authentication tag of the authentication-encrypted and the value associated with the NDEF record. [Figure 4, shows the Encryption and Signature Generation] [Section III C, Step 3: Encrypt payload data of each NDEF record with a key selected by the user. Step 4: Deliver all the NDEF records to Signature Generation component]
Shen does not explicitly teach NDEF record being obtained based on the NDEF record header.
Hameed teaches NDEF record being obtained based on the NDEF record header [Figure 1, shows the NDEF message containing multiple parts including the Header and Payload] [Section V, NDEF message authentication and integrity assurance is necessary to provide trust in the NFC ecosystem where users connect over-the-air to unknown readers, tags and peers… HMACs have low space requirement and can effectively provide NDEF message authentication by utilizing low end and less expensive tags – the digital signature (HMAC signature) can be based on the whole NDEF message which includes both the header and the payload] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Hameed with the disclosure of Shen. The motivation or suggestion would have been for message integrity protection. (Abstract and throughout)
Regarding Claims 9, 25, 32, and 34, Shen discloses A method of a wireless communication by a first device, the method comprising: receiving a protected Near Field Communication (NFC) Forum Data Exchange Format (NDEF) message including a set of authentication-encrypted NDEF records from a second device, [Section III A, Obtain NDEF records from Data Encryption component] 
each authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records including an NDEF record header and an authentication-encrypted NDEF record payload having an encrypted NDEF record payload and an authentication tag; [Section III B, compress payload data of each NDEF record - since each record implicitly has data and payload, which means that the other part of the data which is not in the payload should be in the header] 
authenticating each authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records of each authentication-encrypted NDEF record, the authentication tag of the authentication-encrypted NDEF record payload of each authentication-encrypted NDEF record, and a value associated with each authentication-encrypted NDEF record; [Figure 4, shows the Encryption and Signature Generation] [Section III C, Step 3: Encrypt payload data of each NDEF record with a key selected by the user. Step 4: Deliver all the NDEF records to Signature Generation component] 
decrypting an encrypted NDEF record payload of an authentication-encrypted NDEF record payload of an authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records when the authentication-encrypted NDEF record is authenticated; [Figure 3, shows decryption AFTER signature verification] 
and refraining from obtaining an unprotected NDEF record payload corresponding to the authentication-encrypted NDEF record payload of the authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records when the authentication-encrypted NDEF record is unauthenticated. [Figure 3, shows decryption AFTER signature verification therefore, if there is no signature verification, there would subsequently be no decryption]
Shen does not explicitly teach based on the NDEF record header.
Hameed teaches based on the NDEF record header [Figure 1, shows the NDEF message containing multiple parts including the Header and Payload] [Section V, NDEF message authentication and integrity assurance is necessary to provide trust in the NFC ecosystem where users connect over-the-air to unknown readers, tags and peers… HMACs have low space requirement and can effectively provide NDEF message authentication by utilizing low end and less expensive tags – the digital signature (HMAC signature) can be based on the whole NDEF message which includes both the header and the payload] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Hameed with the disclosure of Shen. The motivation or suggestion would have been for message integrity protection. (Abstract and throughout)
Regarding Claims 13 and 29, Shen discloses further comprising: extracting each authentication-encrypted NDEF record from the protected NDEF message before the authenticating each authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records; [Section III A, Steph 1: Obtain NDEF records from Data Encryption component…Steph 3: Put together all payload data need to be signed to a byte stream – this is prior to any “authentication-encryption function is applied] 
obtaining an unprotected NDEF record for each authentication-encrypted NDEF record of each authentication-encrypted NDEF record and the decrypted NDEF record payload; and assembling each unprotected NDEF record in an unprotected NDEF message. [Section III A, Step 4: Apply a private key selected by the user from the key store with a certain encryption algorithm to generate the signature data. Step 5: Encapsulate the signature data and related certificates to a signature RTD. Step 6: Integrate all the NDEF records to generate an NDEF message. Step 7: Write the NDEF message to the NFC tag by calling APIs provided by Android SDK]
Shen does not explicitly teach based on the NDEF record header.
Hameed teaches based on the NDEF record header [Figure 1, shows the NDEF message containing multiple parts including the Header and Payload] [Section V, NDEF message authentication and integrity assurance is necessary to provide trust in the NFC ecosystem where users connect over-the-air to unknown readers, tags and peers… HMACs have low space requirement and can effectively provide NDEF message authentication by utilizing low end and less expensive tags – the digital signature (HMAC signature) can be based on the whole NDEF message which includes both the header and the payload] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Hameed with the disclosure of Shen. The motivation or suggestion would have been for message integrity protection. (Abstract and throughout)
Regarding Claims 14 and 30, Shen discloses wherein the authenticating each authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records comprises: generating, for each authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records, an expected tag of the authentication-encrypted NDEF record and the value associated with the authentication-encrypted NDEF record; [Section III A, Step 5: Encapsulate the signature data and related certificates to a signature RTD. Step 6: Integrate all the NDEF records to generate an NDEF message – the “encapsulated signature” corresponds to the “authentication tag”]
and comparing the expected tag with the authentication tag of the authentication-encrypted NDEF record payload of the authentication-encrypted NDEF record, wherein the authentication-encrypted NDEF record is authenticated when the expected tag matches the authentication tag, and the authentication-encrypted NDEF record is unauthenticated when the expected tag is different from the authentication tag. [Section III A, the process for verifying a signature is described as follows: Step 1: Obtain the NDEF message from the NFC tag…Step 3: Find the signature record in the NDEF message…Step 4: Put together all the signed payload data to a byte stream. Step 5: Select the related certificates or public key to verify authenticity and integrity of signed data]
Shen does not explicitly teach based on the NDEF record header.
Hameed teaches based on the NDEF record header [Figure 1, shows the NDEF message containing multiple parts including the Header and Payload] [Section V, NDEF message authentication and integrity assurance is necessary to provide trust in the NFC ecosystem where users connect over-the-air to unknown readers, tags and peers… HMACs have low space requirement and can effectively provide NDEF message authentication by utilizing low end and less expensive tags – the digital signature (HMAC signature) can be based on the whole NDEF message which includes both the header and the payload] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Hameed with the disclosure of Shen. The motivation or suggestion would have been for message integrity protection. (Abstract and throughout)

Claims 4-5, 11-12, 20-21, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hameed, as applied to Claims 1, 9, 17, and 25, respectively, and further in view of Hoyer et al., (US 20160142210 A1) hereinafter referred to as Hoyer.
Regarding Claims 4 and 20, the combination of Shen and Hameed does not explicitly teach wherein the value associated with each NDEF record comprises one of a nonce associated with the corresponding NDEF record or a numerical position of the corresponding NDEF record in the unprotected NDEF message.
Hoyer teaches wherein the value associated with each NDEF record comprises one of a nonce associated with the corresponding NDEF record or a numerical position of the corresponding NDEF record in the unprotected NDEF message. [paragraph 0035, the data-carrying device 108 may be configured to embed the nonce in the NDEF record and dynamically generate a signature] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Hoyer with the disclosures of Shen and Hameed. The motivation or suggestion would have been for “creating and managing signatures for Near Field Communications (NFC) Data Exchange Format (NDEF) records.” (paragraph 0001)
Regarding Claims 5 and 21, the combination of Shen and Hameed does not explicitly teach wherein the value associated with each NDEF record is derived from one of a nonce associated with the corresponding NDEF record or a numerical position of the corresponding NDEF record in the unprotected NDEF message.
Hoyer teaches wherein the value associated with each NDEF record is derived from one of a nonce associated with the corresponding NDEF record or a numerical position of the corresponding NDEF record in the unprotected NDEF message. [paragraph 0035, the data-carrying device 108 may be configured to embed the nonce in the NDEF record and dynamically generate a signature] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Hoyer with the disclosures of Shen and Hameed. The motivation or suggestion would have been for “creating and managing signatures for Near Field Communications (NFC) Data Exchange Format (NDEF) records.” (paragraph 0001)
Regarding Claims 11 and 27, the combination of Shen and Hameed does not explicitly teach wherein, for each authentication-encrypted NDEF record, the value associated with an authentication-encrypted NDEF record comprises one of a nonce associated with the authentication-encrypted NDEF record or a numerical position of the authentication-encrypted NDEF record in the protected NDEF message.
Hoyer teaches wherein, for each authentication-encrypted NDEF record, the value associated with an authentication-encrypted NDEF record comprises one of a nonce associated with the authentication-encrypted NDEF record or a numerical position of the authentication-encrypted NDEF record in the protected NDEF message. [paragraph 0035, the data-carrying device 108 may be configured to embed the nonce in the NDEF record and dynamically generate a signature] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Hoyer with the disclosures of Shen and Hameed. The motivation or suggestion would have been for “creating and managing signatures for Near Field Communications (NFC) Data Exchange Format (NDEF) records.” (paragraph 0001)
Regarding Claims 12 and 28, the combination of Shen and Hameed does not explicitly teach wherein, for each authentication-encrypted NDEF record, the value associated with an authentication-encrypted NDEF record is derived from one of a nonce associated with the authentication-encrypted NDEF record or a numerical position of the authentication-encrypted NDEF record in the protected NDEF message.
Hoyer teaches wherein, for each authentication-encrypted NDEF record, the value associated with an authentication-encrypted NDEF record is derived from one of a nonce associated with the authentication-encrypted NDEF record or a numerical position of the authentication-encrypted NDEF record in the protected NDEF message. [paragraph 0035, the data-carrying device 108 may be configured to embed the nonce in the NDEF record and dynamically generate a signature] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Hoyer with the disclosures of Shen and Hameed. The motivation or suggestion would have been for “creating and managing signatures for Near Field Communications (NFC) Data Exchange Format (NDEF) records.” (paragraph 0001)

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hameed, as applied to Claims 1, 9, and 17, respectively, and further in view of HAMEED S., et al., "Protecting NFC Data Exchange against Eavesdropping with Encryption Record Type Definition", NOMS 2016 - 2016 IEEE/IFIP Network Operations and Management Symposium, IEEE, 25 April 2016, pages 577-583 hereinafter referred to as Hameed 2. 
Regarding Claims 7 and 23, the combination of Shen and Hameed does not explicitly teach wherein the protected NDEF message is transmitted to the second device via an NFC link.
Hameed 2 teaches wherein the protected NDEF message is transmitted to the second device via an NFC link. [Section II, NFCSEC is a link layer standard that enable two NFC devices to establish a secure communication channel in peer-to-peer mode of communication] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Hameed 2 with the disclosures of Shen and Hameed. The motivation or suggestion would have been to provide the communication between NFC devices with confidentiality and integrity. (Section II)
Regarding Claim 15, the combination of Shen and Hameed does not explicitly teach wherein the protected NDEF message is received from the second device via an NFC link.
Hameed 2 teaches wherein the protected NDEF message is received from the second device via an NFC link. [Section II, NFCSEC is a link layer standard that enable two NFC devices to establish a secure communication channel in peer-to-peer mode of communication] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Hameed 2 with the disclosures of Shen and Hameed. The motivation or suggestion would have been to provide the communication between NFC devices with confidentiality and integrity. (Section II)

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hameed, as applied to Claims 1 and 17, respectively, and further in view of Zhao et al., (US 20180132089 A1) hereinafter referred to as Zhao.
Regarding Claims 8 and 24, the combination of Shen and Hameed does not explicitly teach further comprising: modifying at least a first NDEF record header of a first NDEF record of the set of NDEF records when a length of a first NDEF record payload of the first NDEF record is different from a length of a first authentication-encrypted NDEF record payload of the first NDEF record based on the applying the authentication-encryption function to each NDEF record of the set of NDEF records.
Zhao teaches further comprising: modifying at least a first NDEF record header of a first NDEF record of the set of NDEF records when a length of a first NDEF record payload of the first NDEF record is different from a length of a first authentication-encrypted NDEF record payload of the first NDEF record based on the applying the authentication-encryption function to each NDEF record of the set of NDEF records. [paragraph 0160, the first notification including the first length value to the DH of the first NFC device is to: report, to the DH of the first NFC device, that the adjusted maximum length value of the data packets transmitted between the first NFC device and the second NFC device in the subsequent communication are the first length value, so that after obtaining the first length value, the DH of the first NFC device may use the first length value in an upper layer service – teaches adjusted length values of the data packets] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Zhao with the disclosures of Shen and Hameed. The motivation or suggestion would have been “so that after obtaining the first length value, the DH of the first NFC device may use the first length value in an upper layer service.” (paragraph 0160)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hameed, as applied to Claim 9, and further in view of Caceres et al., (US 20140256251 A1) hereinafter referred to as Caceres.
Regarding Claim 16, the combination of Shen and Hameed does not explicitly teach wherein the refraining from decrypting the encrypted NDEF record payload of the authentication-encrypted NDEF record payload of the authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records when the authentication-encrypted NDEF record is unauthenticated comprises: discarding the encrypted NDEF record payload of the authentication-encrypted NDEF record payload of the authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records when the authentication-encrypted NDEF record is unauthenticated.
Caceres teaches wherein the refraining from decrypting the encrypted NDEF record payload of the authentication-encrypted NDEF record payload of the authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records when the authentication-encrypted NDEF record is unauthenticated comprises: discarding the encrypted NDEF record payload of the authentication-encrypted NDEF record payload of the authentication-encrypted NDEF record of the set of authentication-encrypted NDEF records when the authentication-encrypted NDEF record is unauthenticated. [paragraph 0091, upon determining that a token does not exist for NFC enabled device 13, the provisioning server 233 sends a warning message to the SE 137 to discard the data message] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Caceres with the disclosures of Shen and Hameed. The motivation or suggestion would have been “so that after obtaining the first length value, the DH of the first NFC device may use the first length value in an upper layer service.” (paragraph 0160)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497